United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 03-3239
                                ___________

Gary M. Tucker,                     *
                                    *
             Appellant,             *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Western District of Missouri.
Jo Anne B. Barnhart, Commissioner   *
of Social Security,                 *
                                    *
             Appellee.              *
                               ___________

                           Submitted: February 13, 2004

                               Filed: April 13, 2004
                                ___________

Before LOKEN, Chief Judge, BOWMAN, and WOLLMAN, Circuit Judges.
                             ___________

WOLLMAN, Circuit Judge.

      Gary M. Tucker appeals from the district court’s1 order affirming the
Commissioner’s denial of Tucker’s application for disability insurance and
supplemental security income benefits. Having reviewed the record to determine
whether the Commissioner’s decision is supported by substantial evidence,
O’Donnell v. Barnhart, 318 F.3d 811, 816 (8th Cir. 2003), we affirm.


      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
                                           I.
       Tucker’s application for benefits claimed that he suffered a disability beginning
September 20, 2000, resulting from low back pain, leg pain and swelling, and
Meniere’s disease. The Social Security Administration denied his claim, as did the
Administrative Law Judge (ALJ) following a hearing. The ALJ found that Tucker’s
impairments were severe but did not meet or equal the criteria of any listed
impairment. 20 C.F.R. Pt. 404, Subpt. P, App. 1. The ALJ found that although
Tucker was unable to perform any of his past relevant work, he retained the residual
functional capacity (RFC) to lift and carry less than ten pounds, stand and walk ten
minutes at a time for up to an hour a day, and sit up to an hour at a time for a total of
seven hours a day, but could not perform a job that required him to climb, bend,
squat, kneel, crouch, or crawl. The ALJ concluded, based on Tucker’s RFC and the
testimony of the vocational expert, that Tucker retained the capacity to perform jobs
existing in significant numbers in the national and local economies and was therefore
not under a disability as defined by the Social Security Act.

       Tucker sought review of the ALJ’s determination by the Appeals Council. His
request was denied, so the ALJ’s determination stands as the final decision of the
Commissioner. Tucker filed suit in the district court, which held that the ALJ’s
decision was supported by substantial evidence. Tucker appeals, arguing that the ALJ
wrongly concluded that his subjective complaints of pain were not “totally credible”
and that he could perform jobs existing in significant numbers in the national and
local economies.

                                        II.
      We consider first whether the ALJ’s finding that Tucker’s subjective
complaints of pain were not totally credible is supported by substantial evidence.
Substantial evidence is less than a preponderance, but is enough that a reasonable
person would believe it adequate to support the ALJ’s conclusion. Cox v. Apfel, 160
F.3d 1203, 1206-07 (8th Cir. 1998). In deciding whether the evidence is substantial,

                                          -2-
we consider all evidence that detracts from the ALJ’s decision as well as all that
supports it. Warburton v. Apfel, 188 F.3d 1047, 1050 (8th Cir. 1999).

       In making a credibility determination regarding a claimant’s subjective
complaints of pain, the ALJ should consider all evidence related to those complaints
“including the claimant's prior work record, and observations by third parties and
treating and examining physicians relating to such matters as: (1) the claimant’s daily
activities; (2) the duration, frequency and intensity of the pain; (3) precipitating and
aggravating factors; (4) dosage, effectiveness and side effects of medication; (5)
functional restrictions.” Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984).
The ALJ is not required to discuss each Polaski factor as long as the analytical
framework is recognized and considered. Brown v. Chater, 87 F.3d 963, 966 (8th
Cir. 1996).

       Tucker complained of severe impairments due to back and leg pain. However,
a number of diagnostic tools, including an MRI, myelogram, and post-myelogram CT,
showed relatively minor degenerative changes. Additionally, Tucker’s treating
physicians did not place any restrictions on him despite the alleged severity of the
pain. The medical expert similarly testified that Tucker should be medically able to
perform sedentary work that allowed for frequent postural changes and required only
seldom stair climbing or bending. This evidence caused the ALJ to question
Tucker’s credibility. Despite the ALJ’s concerns about Tucker’s credibility, he did
not entirely ignore Tucker’s complaints but instead balanced Tucker’s subjective
complaints against the objective medical evidence in arriving at an assessment of
Tucker’s RFC. Accordingly, we conclude that the ALJ’s credibility determination
is supported by substantial evidence in the record as a whole.

                                        III.
      We consider next Tucker’s contention that the ALJ improperly found that he
could perform jobs available in significant numbers in the economy. Our review of

                                          -3-
this finding has two components. One consists of a medical inquiry: is there
substantial evidence to support the ALJ’s determination of Tucker’s RFC?
Krogmeier v. Barnhart, 294 F.3d 1019, 1023 (8th Cir. 2002). The other is a
vocational inquiry: is there substantial evidence to support the ALJ’s determination
that jobs exist in significant numbers that Tucker could perform given his RFC?
Pickney v. Chater, 96 F.3d 294, 296 (8th Cir. 1996).

        The ALJ must assess a claimant’s RFC based on all relevant, credible evidence
in the record, “including the medical records, observations of treating physicians and
others, and an individual’s own description of his limitations.” McKinney v. Apfel,
228 F.3d 860, 863 (8th Cir. 2000). Here, the ALJ found that Tucker could lift and
carry less than ten pounds, stand and walk ten minutes at a time for up to an hour a
day, and sit up to an hour at a time for a total of seven hours a day, but could not
perform a job that required him to climb, bend, squat, kneel, crouch, or crawl.
Despite Tucker’s argument to the contrary, the ALJ’s RFC finding shows that due
consideration was given to all evidence in the record, including Tucker’s subjective
complaints of pain. In fact, the RFC determination reflects a finding of more
limitations than those found by one of Tucker’s own treating physicians, who opined
that Tucker could occasionally lift twenty-one to fifty pounds and frequently lift
eleven to twenty pounds. That physician, Dr. Carabetta, also believed that Tucker
was capable of bending, stooping, or crawling occasionally. Thus, we conclude that
the ALJ’s assessment of Tucker’s RFC is supported by substantial evidence.

      We turn, then, to the ALJ’s determination that jobs which Tucker’s RFC
enables him to perform exist in significant numbers in the economy. Testimony from
a vocational expert constitutes substantial evidence only when based on a properly
phrased hypothetical question. Cruze v. Chater, 85 F.3d 1320, 1323 (8th Cir. 1996).
The hypothetical must include all impairments that are supported by substantial
evidence in the record as a whole. Pickney, 96 F.3d at 296. Tucker argues that the
ALJ’s hypothetical was flawed because it did not include additional limitations

                                         -4-
claimed by Tucker as a result of pain. Because the ALJ’s RFC determination is
supported by substantial evidence, however, he properly included in the hypothetical
only those impairments established by that evidence.

      The judgment is affirmed.
                     ______________________________




                                        -5-